— Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered January 9, 1978, convicting him of attempted crimi*606nal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of statements.
Judgment affirmed.
The defendant’s claim that the police did not have probable cause to arrest him has not been preserved for review as a matter of law, since the specific argument he now raises was not raised before the County Court, Nassau County (see, People v Dodt, 61 NY2d 408; People v Smith, 108 AD2d 763). We decline to review it in the interest of justice.
The defendant also contends that the hearing court erred in denying that branch of his omnibus motion which was for the suppression of his oral and written statements. However, great weight must be accorded the determination of the hearing court (see, People v Prochilo, 41 NY2d 759; People v Gee, 104 AD2d 561). The court’s findings that the defendant was given his Miranda warnings (see, Miranda v Arizona, 384 US 436) and voluntarily chose to waive them, and that the defendant’s statements had not been induced by force or threats, are supported by the record. Accordingly, the defendant’s claims in this regard must be rejected.
The defendant’s remaining contention has been reviewed and has been found to be without merit. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.